DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on June 28, 2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claimed apparatus is used with a process for adjusting the pressure in the process chamber, where this concept should be captured within the title.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (JP H11-300193, provided translation cited below) in view of Saito (US 2004/0007186).
In regards to claim 1, Kenji teaches an apparatus comprising:
a process chamber (not shown) in which a process is processed (para. 11);
a main exhaust line (5/9) comprising:
	a first pipe (main line-9) which discharges the gas from the process chamber (fig. 1; para. 11);
	a first opening degree adjusting valve (APC-13) is provided at the first pipe (fig. 1; para. 11);
	an opening/closing valve (stop valve-1 or stop valve-2) is provided at the first pipe (fig. 1; para. 11);
a bypass exhaust line (bypass line-10) comprising:
	a second pipe (pipe-15) (fig. 1; para. 12);
		a second opening degree adjusting valve (APC-14) is provided at the second pipe (fig. 1; para. 12).
	Kenji teaches the process of: 
	(a) reducing the inner pressure of the process chamber to a first pressure (see 10 Torr or less) by adjusting an opening degree of the second opening degree adjusting valve (APC-14) (para. 14, 16);
(b) reducing the inner pressure of the process chamber to a second pressure (see 0.5 Torr or less) by closing the second opening degree adjusting valve (APC-14) and opening the opening/closing valve (stop valve-1 or stop valve-2) and the first opening degree adjusting valve (APC-13) (para. 14)
(c) adjusting the inner pressure of the process chamber to the process pressure (see 0.5-1 Torr) by closing the opening/closing valve (stop valve-1 or stop valve-2) and the first opening degree adjusting valve (APC-13) and adjusting the opening degree of the second opening degree adjusting valve (APC-14) when the inner pressure of the process chamber reaches the second pressure (see 0.5 Torr or less) (para. 15).
Kenji does not explicitly teach a pressure sensor provided at the first pipe and configured to detect an inner pressure of the process chamber and a controller configured to adjust the inner pressure of the process chamber to a process pressure.
However, Saito teaches a pressure sensors for detecting pressure within reaction tube 2, the pressure sensors comprising: pressure sensor-22, pressure sensor-23 and pressure sensor-33 are provided on a gas discharging pipe (13/15), upstream of a combination valve (21) (fig. 3; para. 64, 82).  
Saito teaches pressure sensor-22 detects a pressure range of 0 to 133 kPa (0 to 1000 Torr) (para. 64), and pressure sensor-23 detects a pressure within a range of 0 to 1.33 kPa (0 to 10 Torr) (para. 64).  
Saito teaches a controller (32) that controls a valve (21) based on the pressure detected by the pressure sensor which detects pressure of the reaction tube (para. 63-64, 66).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pressure sensors and controller controlling valve based on data from pressure sensors of Saito onto the main exhaust line and valves of Kenji because Saito teaches it will provide stable control within in a wider range of pressure (para. 46).
In regards to claim 2, Kenji and Saito as discussed, where Kenji illustrates a diameter of the second pipe (pipe-15) is less than that of the first pipe (main line-9) (fig. 1).
In regards to claim 3, Kenji and Saito as discussed, where Saito teaches the pressure sensor-22 (second vacuum sensor), and pressure sensor-23 (first vacuum sensor) (fig. 3; para. 64).  Kenji in view of Saito teaching process as claimed and structure as claimed, the prior art combination is capable of  the inner pressure of the process chamber is reduced to the second pressure based on information from the pressure sensor-23 (first vacuum sensor) in (b), and the inner pressure of the process chamber is adjusted from the second pressure to the process pressure based on information from the pressure sensor-22 (second vacuum sensor) in (c). 
In regards to claims 4-5, Kenji and Saito as discussed, Kenji teaches the process of the opening/closing valve (stop valve-1 or stop valve-2) and the first opening degree adjusting valve (APC-14)  are closed and maintained at 0% opening in (a) (para. 14, 16).
In regards to claim 6, Kenji and Saito as discussed, Kenji teaches the process of an opening degree of the first opening degree adjusting valve (APC-13) is maintained at 100 % in (b) (para. 14).
In regards to claims 7-8, Kenji and Saito as discussed, where Kenji illustrates the second pipe (pipe-15) is smaller than that of the first pipe (main line-9) (fig. 1).
Kenji and Saito do not explicitly teach a ratio of a diameter of the first pipe to a diameter of the second pipe is 1.0 : 0.2 or more and 1.0 : 0.8 or less or a diameter of the second pipe is 80 mm or more and 100 mm or less.
However, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a ratio of a diameter of the first pipe to a diameter of the second pipe is 1.0 : 0.2 or more and 1.0 : 0.8 or less or a diameter of the second pipe is 80 mm or more and 100 mm or less, because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  
In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative dimensions of the first pipe and second pipe.
In regards to claim 9-10, Kenji and Saito as discussed, Saito teaches a vacuuming operation includes a cycle-purging step, where a purge/inert gas such as nitrogen is supplied into the processing furnace (101) in order to prevent that a natural oxidation film during reduction of the pressure (para. 120-121).
In regards to claim 11, Kenji and Saito as discussed, Kenji teaches the process pressure is higher than the second pressure and is controlled using by adjusting the opening degree of the first opening degree adjusting valve (APC-13) (para. 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717